DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments on pages 7 and 8, regarding claim 1, have been fully considered but are not persuasive.  Applicants make arguments that “a driver assistance device, configured to: modify an actuator operation variable-related information regarding an operation variable of an actuator related to a steering operation of the vehicle for the vehicle to travel on the curve, based on the risk of the vehicle departing from the drivable width to output the actuator operation variable-related information to the actuator” is not taught by Tange.  However, Figure 16 provides a good overview on how Tange meets the claim.  Figure 16 describes the process for calculating the target steering reaction force, described in paragraph [0397].  Paragraph [0397] additionally describes that this steering reaction force is outputted to the actuator in step S1220.  This force ultimately modifies the actuator operation from the original position to the new position.  Paragraph [0291] describes a situation where the gamma yaw becomes large when a yaw angle theta is formed, increasing the departure risk.  Paragraph [0330] describes a relationship between the lateral displacement X and the lateral displacement deviation, delta XR, as shown for a right-side departure as shown in figure 5A.  The left side departure is shown in figure 5B.  This is equivalent to the claim because 5A and 5B are examples of a departure risk distribution based on the driving environment.  As shown in figures 11 and 12, this process is used to keep the vehicle within the drivable width.

Claim Objections
Claim 7 is objected to because of the following informalities:  
	“configured to shifts” should be –configured to shift--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US Pub No: 2011/0015850 A1, hereinafter Tange) in view of Han (KR 20150061781 A, hereinafter Han).
Regarding Claim 1:
	Tange discloses:
An apparatus comprising: a driver assistance device, configured to: modify determine risk distribution-related information regarding a departure risk distribution based on driving environment-related information regarding a driving environment of a curve approaching a vehicle, the departure risk distribution being a distribution of a risk of the vehicle departing from a drivable width of a road on which the vehicle travels.  Paragraph [0291] describes a situation where the gamma yaw becomes large when a yaw angle theta is formed, increasing the departure risk.  Paragraph [0330] describes a relationship between the lateral displacement X and the lateral displacement deviation, delta XR, as shown for a right-side departure as shown in figure 5A.  The left side departure is shown in figure 5B.  This is equivalent to the claim because 5A and 5B are examples of a departure risk distribution based on the driving environment.
such that a risk on an inside of a turn is greater than on an outside of a turn, or such that a risk on an outside of a turn is greater than on an inside of a turn.  Paragraph [0297] describes a vehicle traveling along the outside of a curve, which has a greater departure risk on the outside.  This system is also demonstrated in figure 12.  Paragraph [0296] describes that the curve is judged from the curvature of the traffic lane L and the control amount to navigate the curve from the outside to the inside or the inside to the outside.  This is set by using the greatest control amount by calculating the sum of the outside to the inside curve and the inside to the outside curve in order to find the control amount.  Paragraph [0291] describes a vehicle traveling along the inside of a curve, which has a greater departure risk on the inside.  This system is also demonstrated in figure 12.
the driving environment-related information being acquired by an external environment recognition unit.  Paragraph [0057] describes a monocular camera 
and modify an actuator operation variable-related information regarding an operation variable of an actuator related to a steering operation of the vehicle for the vehicle to travel on the curve, based on the risk of the vehicle departing from the drivable width to output the actuator operation variable-related information to the actuator.  Paragraph [0397] and Figure 16 describe a step S1220 that outputs the steering reaction force calculated in step S1202 to the actuator.  Figure 16 describes a lateral displacement, yaw angles, correction gains, and force target repulsions for the right and left lane to calculate the steering torque.  Therefore, the actuator operation is modified based on the steering reaction force required in step S1202.  Paragraph [0291] describes a situation where the gamma yaw becomes large when a yaw angle theta is formed, increasing the departure risk.  Paragraph [0330] describes a relationship between the lateral displacement X and the lateral displacement deviation, delta XR, as shown for a right-side departure as shown in figure 5A.  The left side departure is 
	Tange does not disclose a preview point.
Han teaches:
at a preview point.  Paragraph [0039] describes a step S320 that the curved road is identified and a preview point is selected according to the curvature change of the curved road.  Paragraph [0040] describes that the selected preview point may be set differently according to the curvature change in the case of a curved road, and in the case of a straight road, the preview point is determined in consideration of the vehicle speed, the number of lanes, and the surrounding environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tange to incorporate the teachings of Han to show a preview point.  One would have been motivated to do so to determine a control point by reflecting the selected preview point ([0007] of Han).
Tange and Han teaches:
calculate a risk of the vehicle departing from the drivable width at a preview point by referring to determine actuator operation variable-related information regarding an operation variable of an actuator related to a steering operation of the vehicle, based on the risk distribution-related information.  Paragraph [0045] of Tange describes a steering reaction force actuator 3 that adds a steering force to the first countershaft 31 on the basis of a command from the steering controller 11.  Paragraph [0130] of Tange describes a steering controller 11 that drives the 
	Claims 9-10 are substantially similar to claim 1 and are rejected on the same grounds.
	Claim 8 is cancelled.

Regarding Claim 2:
Tange discloses:
the road curvature of the curve at least partially constituting the driving environment-related information on the curve.  Paragraph [0057] describes a 
The apparatus according to claim 1, which is configured to modify wherein the driver assistance device modifies the departure risk distribution such that a departure risk on an outside of a turn is greater than a departure risk on an inside of the turn in the drivable width as a road curvature of the curve is greater.  Paragraph [0297] describes a vehicle traveling along the outside of a curve, which has a greater departure risk on the outside.  This system is also demonstrated in figure 12.  Paragraph [0296] describes that the curve is judged from the curvature of the traffic lane L and the control amount to navigate the curve from the outside to the inside or the inside to the outside.  This is set by using the greatest control amount by calculating the sum of the outside to the inside curve and the inside to the outside curve in order to find the control amount.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tange in view of Yamazaki (US Pub No. 2009/0037053 A1, hereinafter Yamazaki).
Regarding Claim 3:

The apparatus according to claim 1, which is configured to modify wherein the driver assistance device modifies the departure risk distribution so as to increase a departure risk on an outside of a turn in the drivable width.  Paragraph [0297] describes a vehicle traveling along the outside of a curve, which has a greater departure risk on the outside.  This system is also demonstrated in figure 12.  Paragraph [0296] describes that the curve is judged from the curvature of the traffic lane L and the control amount to navigate the curve from the outside to the inside or the inside to the outside.  This is set by using the greatest control amount by calculating the sum of the outside to the inside curve and the inside to the outside curve in order to find the control amount.
Tange does not disclose an understeer-information that indicates an understeer tendency constituting behavioral state-related information on the vehicle acquired by a vehicle behavior sensing unit
	Yamazaki teaches:
when understeer-related information indicates an understeer tendency, the understeer-related information at least partially constituting behavioral state-related information on the vehicle acquired by a vehicle behavior sensing unit.  Paragraph [0078] describes a steering-wheel angle and the yaw moment has the same polarity, the current running condition is in an understeer condition.  Figure 5 shows that this is controlled by a front-rear driving force distribution control. 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tange to 

Regarding Claim 6:
	Tange discloses:
The apparatus according to claim 1, wherein the driver assistance device modifies the departure risk distribution so as to increase a departure risk on an inside of a turn in the drivable width.  Paragraph [0291] describes a vehicle traveling along the inside of a curve, which has a greater departure risk on the inside.  This system is also demonstrated in figure 12.
Tange does not teach a oversteer related information that indicated an oversteer tendency, where the oversteer information constitutes behavioral state related information based on a vehicle behavior sensing unit.
Yamazaki teaches:
when oversteer-related information indicates an oversteer tendency, the oversteer-related information at least partially constituting behavioral state-related information on the vehicle acquired by a vehicle behavior sensing unit.  Paragraph [0078] describes a steering-wheel angle and the yaw moment that has a different polarity, the current running condition is in an oversteer condition.  Figure 5 shows that this is controlled by a front-rear driving force distribution control.
 to incorporate the teachings of Yamazaki to show a oversteer related information that indicated an oversteer tendency, where the oversteer information constitutes behavioral state related information based on a vehicle behavior sensing unit.  One would have been motivated to do so to suppress the oversteer condition of the vehicle ([0006] of Yamazaki).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tange in view of Joeng (US Pub No: 2013/0030602 A1, hereinafter Joeng).
Regarding Claim 4:
	Tange discloses:
the speed of the vehicle at least partially constituting behavioral state-related information on the vehicle acquired by a vehicle behavior sensing unit.  Paragraph [0057] describes a monocular camera with image processing being mounted on a vehicle.  This camera is a part of the outside recognition means 16 that detects a position of the vehicle.  The camera captures the road ahead of the vehicle, judges a road condition, and outputs a signal concerning the vehicle position in the traffic lane.  The signal concerning the vehicle position includes knowing the yaw angle of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center, and a curvature rho of the traffic lane.  This is equivalent to an external environment recognition unit.  Paragraph [0050] describes vehicle condition parameters 14 are inputted to 
Tange does not teach a departure risk increasing on an outside of a turn as the speed of the vehicle increases.
Joeng teaches:
The apparatus according to claim 1, which is configured to modify wherein the driver assistance device modifies the departure risk distribution such that a departure risk on an outside of a turn in the drivable width is greater as a speed of the vehicle is greater, Paragraph [0028] describes a situation where as the relative yaw angle increases and the vehicle speed increases, the danger of lane deviation increases.  Figure 1 shows an example of this, where the higher the speed of the car the greater the departure speed of the vehicle along the turn.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tange to incorporate the teachings of Joeng to show a departure risk increasing on an outside of a turn as the speed of the vehicle increases.  One would have been motivated to do so because the faster a vehicle travels the more force is generated, eventually overcoming the friction force keeping the car on the road.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tange in view of Yasuo et al. (JPH 1199956 A, hereinafter Yasuo).
Regarding Claim 5:

Yasuo teaches:
The apparatus according to claim 1, which is configured to modify wherein the driver assistance device modifies the departure risk distribution such that a departure risk on an outside of a turn in the drivable width is greater as a friction coefficient of a road surface with which wheels of the vehicle are in contact is greater, the friction coefficient of the road surface at least partially constituting the driving environment-related information on the curve.  Paragraph [0026] describes a situation where a road surface friction coefficient is small, causing the steering angle ratio to increase to avoid excessive steering.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tange to incorporate the teachings of Yasuo to show a driver assistance device that modifies the departure risk distribution on an outside of a turn with a greater friction coefficient.  One would have been motivated to do so because the steering angle ratio is controlled according to the conditions of a vehicle and the road conditions given a road surface with a coefficient of friction (Abstract of Yasuo).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tange in view of Yasuhisa et al. (JP 2005306200 A, hereinafter Yasuhisa).
Regarding Claim 7:

Yasuhisa teaches:
The apparatus according to claim 1, wherein; the departure risk distribution is symmetric with respect to a minimum risk point so that the departure risk increases toward right and left ends of the drivable width, and wherein the driver assistance device is configured to shifts the minimum risk point in accordance with the driving environment of the curve.  Paragraph [0023] describes increasing a departure risk where the yaw angle theta is formed, increasing a departure risk.  When the vehicle departs toward the curve outside, the formed gamma lateral is a gain that becomes large in a scene where the vehicle is travelling on the current lateral position, increasing a departure risk.  For example, this could occur where the vehicle is travelling on the curve outside with the yaw angle theta.  Figure 11 and 12 provide a good example of the invention.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tange to incorporate the teachings of Yasuhisa to show a departure risk distribution is symmetric with respect to a minimum risk point so that the departure risk increases toward right and left ends of the drivable width.  One would have been motivated to do so to assist a driving operation to prevent departure when the host vehicle is about to deviate from the traveling lane ([0002] of Yasuhisa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda et al. (US Pub No: 2019/0084561 A1): A vehicle control device includes a first trajectory generating part that performs processing at a first period and that generates a first trajectory which is a future target trajectory for a host vehicle, a second trajectory generating part that generates a second trajectory which can start the host vehicle earlier compared to the first trajectory in a case the host vehicle is accelerated from a state in which the host vehicle is stopped or traveling at a low speed on the basis of an external environment, and a traveling controller that controls traveling of the host vehicle on the basis of the second trajectory generated by the second trajectory generating part.
Fritsch et al. (US Pub No: 2013/0179382 A1): 	An anticipatory monitoring and prediction system can include methods for generating effective, accurate predictions of other traffic objects in the vicinity of an ego-car. The invention proposes to combine approximate probability distributions (ADPs) of agent states with Attractor Functions (AFs) for generating distributed probabilistic representations of the potential future states of the observed traffic objects. AFs are selected based on both the current road context, in which the ego-car is situated, and the current states of all participating objects. The generated predictions can be used to filter incoming sensory information for better object state estimations, rate the nature of the behavior of other traffic objects by comparing generated predictions with actual perceived sensor information, or infer accident likelihoods by comparing the predicted state distributions of .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY KHANDPUR/Examiner, Art Unit 3665


/BEHRANG BADII/Primary Examiner, Art Unit 3665